McBRIDE, Judge.
The is a suit by Westside Transit Lines, Inc., against defendant to recover damages to plaintiff’s passenger bus, which was consolidated with the case of Enes J. Parks, Sr. v. Texas Pacific-Missouri Pacific Terminal Railroad of New Orleans, No. 1023 of our docket, in which an opinion and decree was handed down this day, and
Whereas the two suits arise from the same accident and the issues on the question of liability in each case are identical, for the reasons stated in the aforementioned opinion and decree,
The judgment appealed from is reversed, and it is now ordered, adjudged and decreed that there be judgment in favor of *850defendant dismissing- plaintiff’s suit and that defendant in its role as plaintiff in recon-vention have judgment against plaintiff as defendant in reconvention for the full sum of $75, together with legal interest from judicial demand until paid; plaintiff is cast for the costs of both courts.
Reversed and rendered.